     Case 1:20-cv-03661-ER Document 49 Filed 10/09/20 Page 1 of 2




October 9, 2020                                          DIRECT DIAL   216.696.2476 | chelsea.mikula@tuckerellis.com

                                        Defendant's request to file under seal redacted portions of
VIA ECF                                 requests for proposals and business requirements documents is
                                        granted.
The Honorable Edgardo Ramos
United States District Judge            It is SO ORDERED.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619                                                    10/9/2020
New York, NY 10007


Re: Tradeshift, Inc. v. Smucker Services Company, Case No. 1:20-cv-3661-ER
    Request to Seal Portions of Exhibits A and B to Mikula Declaration

Dear Judge Ramos:

        Pursuant to Procedure 3(ii) of the Court’s Individual Practices, Defendant Smucker Services
Company (“Smucker”) respectfully requests permission to file under seal redacted portions of (1) the
Request for Proposals (“RFP”) and (2) the Business Requirements Documents (“BRD”) referenced in
Smucker’s Counterclaim but not attached to it. The RFP and BRD will be Exhibits A and B respectively
to the Declaration of Chelsea Mikula cited in Smucker’s Opposition to Tradeshift’s Motion to Dismiss
Counterclaim.

        This Court has “considerable discretion” to determine that certain court documents may be
withheld from the public. Geller v. Branic Int’l Reality Corp., 212 F.3d 734, 738 (2d Cir. 2000).
Documents may be filed under seal if the closure is essential to preserve higher values and is “narrowly
tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).
To overcome the presumption of public filing, this Court determines whether the documents are
judicial documents, assesses the weight of the common law presumption of access to the materials,
and balances competing considerations against this presumption of access. Id. at 119-20. A judicial
document is one that is “relevant to the performance of the judicial function and useful in the judicial
process,” Lugosch, 435 F.3d at 119, or has the tendency to influence a District Court’s ruling. Brown
v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019); see United States v. HSBC Bank USA, N.A., 863 F.3d 125
(2d Cir. 2017).

        The RFP and BRD should be sealed because they contain “sensitive and proprietary
information” about Smucker’s internal evaluation process for potential vendors. See Awestruck Mktg.
Grp., LLC v. Black Ops Prods., LLC, No. 16-CV-3969 (RJS), 2016 WL 8814349, at *2 (S.D.N.Y. June
20, 2016). Both documents contain confidential information about Smucker’s business and technical
needs. Public disclosure of the redacted information would likely cause substantial harm to Smucker
as it would essentially give potential vendors an unfair advantage as they will know how Smucker
conducts it procure to pay system. See Standard Inv. Chartered, Inc. v. Fin. Indus. Regulatory Auth.,
Ind., 347 Fed. App’x. 615, 617 (2d Cir. 2009) (“interest in protecting confidential business information
outweighs the qualified First Amendment presumption of public access”). Thus, the portions of the
RFP and BRD that contain proprietary and confidential information about Smucker’s vendor selection
process are redacted. In addition, these documents contain information subject to a mutual
confidentiality agreement between Smucker and Plaintiff. For these reasons, the interests of
     Case 1:20-cv-03661-ER Document 49 Filed 10/09/20 Page 2 of 2



                                                                                       October 9, 2020
                                                                                                Page 2




confidentiality outweigh the presumption of public access here, and Smucker therefore requests that
the Court seal the redacted portions of Exhibits A and B to the Mikula Declaration filed concurrently
with this motion to seal.

                                                      Sincerely,

                                                      TUCKER ELLIS LLP



                                                      CHELSEA MIKULA




CAM:ds




010580\000043\4881535.1
